28 F.3d 1209
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph L. JACKSON, Plaintiff Appellant,v.The STATE NEWSPAPER, Defendant Appellee.Joseph L. JACKSON, Plaintiff Appellant,v.FLORENCE MORNING NEWS, Defendant Appellee.Joseph L. JACKSON, Plaintiff Appellant,v.CMM MANAGEMENT;  Michael Munson, President, MiddleboroughCondominiums;  Middleborough Condominiums;  BarryHaywood, Defendants Appellees.
Nos. 94-1477, 94-1478, 94-1479.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994.Decided:  July 15, 1994.

Appeals from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-94-564, CA-94-565, CA-94-589)
Joseph L. Jackson, appellant Pro Se.
D.S.C.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his three 42 U.S.C. Sec. 1983 (1988) complaints.*  Our review of the records and the district court's opinions accepting the recommendations of the magistrate judge discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Jackson v. State Newspaper, No. CA-94-564 (D.S.C. Mar. 17, 1994);  Jackson v. Florence Morning News, No. CA-94-565 (D.S.C. Mar. 17, 1994);  Jackson v. CMM Management, No. CA-94-589 (D.S.C. Mar. 15, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We consolidated these cases on appeal